356 F.2d 103
Estelle LATTA, Appellant,v.SECURITIES AND EXCHANGE COMMISSION, Appellee.
No. 20158.
United States Court of Appeals Ninth Circuit.
December 20, 1965.
As Amended January 20, 1966.
Certiorari Denied May 16, 1966.

See 86 S. Ct. 1459.
George T. Davis, Jack Leavitt, San Francisco, Cal., for appellant.
Philip A. Loomis, Jr., Gen. Counsel SEC, Walter P. North, Asst. Gen. Counsel, Roy Merenberg, Atty. SEC, Washington, D. C., for appellee.
Before POPE, JERTBERG and BROWNING, Circuit Judges.
PER CURIAM:


1
In this action the Securities and Exchange Commission sought an injunction against Estelle Latta, defendant below, enjoining and restraining the defendant from engaging in acts and practices alleged to constitute violations of the Securities and Exchange Act of 1933 (15 U.S.C. § 77e(a) and (c) and § 77q(a) (2), and (3)). The plaintiff moved for a summary judgment supporting its motion by affidavits and by deposition of the defendant. The defendant also moved for a summary judgment but filed no affidavit and made no other showing in support thereof or in opposition to the plaintiff's motion for summary judgment.


2
After consideration of the motions and examination of the plaintiff's affidavits and of the deposition, the court found that the undisputed facts disclosed by the affidavits and deposition established that plaintiff was entitled to the injunction sought. The court found that there was no genuine issue as to any material fact. Defendant's motion for summary judgment was denied. The court entered judgment granting the injunction prayed for in the complaint, D.C., 250 F. Supp. 170.


3
Upon consideration of the briefs of the parties and examination of the record and the oral argument presented to the court we are of the view that the trial court was correct in holding that there was no genuine issue as to any material fact and that the Commission was entitled to a judgment as a matter of law. Accordingly we affirm the judgment of the district court.